Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the presence of claims 17-24 directed to an invention non-elected with traverse in the reply filed on 08/02/2021. Applicant canceled the noted claims. 

Rejections under 35 U.S.C. § 112 in the Office action of 10/21/2021 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Seal for gas turbine engine as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
 	US 2018-0017168 (Davis et al.) discloses an apparatus for a gas turbine engine (Figures 5-7) as claimed with first component (22) of gas turbine, second component (24) of the gas turbine, a seal (26) having first and second contact surfaces that contact the first and second components (22, 24) of the gas turbine respectively, the seal (26) is disposed in a cavity formed by the first and second components (22, 24), the seal (26) produces a rolling movement in response to relative movement of the first and second component (22, 24) along a longitudinal axis, and the rolling movement causing the seal 26 to pivot about a first axis parallel to a tangential axis of the turbine. Davis is silent about the first and second contact surfaces are off set relative to a second axis mutually normal to facing surfaces of the first and second components. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 6,942,445 (Morris) discloses a seal 31with contact surfaces disposed between two components 30, 33 of a gas turbine. Morris is silent about the seal (31) produces a rolling movement in response to relative movement of the first and second component (30, 33), the rolling movement causing the seal (31) to pivot about a first axis parallel to a tangential axis of the turbine, and the first and second contact surfaces are off set relative to a second axis mutually normal to facing surfaces of the first and second components. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675